DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.725 V16.2.0 in view of Li [US 2018/0367990].
As claim 1, 3GPP TR 23.725 V16.2.0 discloses a base station (BS) for a mobile communication system, the mobile communication system comprising the BS [Fig 6.1.1-2 disclose Mgnb], a core network [Fig 6.1.1-2 includes AMF, SMF and UPF] and a plurality of neighbor BSs [Fig 6.1.1-2 discloses Mgnb and Sgnb], the core network having an access and mobility management function (AMF), a plurality of session management functions (SMFs) and a plurality of user plane functions (UPFs) [Fig 6.1.1-[Section 6.2 .1, It could be configured explicitly to the UE and sent in a Registration Request message to the network using an existing parameter (such as an S-NSSAI in the Requested NSSAI where the SST is URLLC) or a new parameter] and a neighbor BS parameter [Section 6.2.2, gNBs may be preconfigured with the RAN RG parameter of the neighboring cells or may learn that information]; transmitting a transmission parameter message comprising the ultra-reliable transmission parameter to the AMF via the connection port to make the AMF select a first SMF from the SMFs based on the ultra-reliable transmission parameter, and to further make the first SMF select a first UPF from the UPFs for establishing a first protocol data unit (PDU) session with the UE via the BS [Section 6.2.2, Based on the combination of the above information and possible local configuration, the AMF determines the UE RG and stores it in the UE Context, The UE can optionally provide its UE RG... either using a newly defined parameter, or using an existing parameter such as an S-NSSAI of the Requested NSSAI.-The UE RG may also be part of the subscription.-Based on the combination of the above information and possible local configuration, the AMF determines the UE RG and stores it in the UE Context; Section 6.2.1, based on UE configuration or network subscription, to select SMF; Section 6.1.1, The SMF uses the knowledge about whether the first or second PDU session is being established in combination with proper provisioning during UPF selection; Section 6.1.2, PDU Session 1 is established according... SMF1 determines based on the RSN provided by the UE; Step 1 in Figure 6.1.2-1; Chapter 6.2.1, It could be configured explicitly to... using an existing parameter (such as an S-NSSAI in the Requested NSSAI where the SST is URLLC) or a new parameter so that first PDU session conveying via Mgnb]; selecting a secondary BS from the neighbor BSs based on the ultra-reliable transmission parameter [Chapter Section 6.1.1, The MgNB controls the selection of SgNB and the setup of the dual connectivity feature via the Xn interface; Section 6.2.2, gNBs may be pre-configured with the RAN RG parameter of the neighboring cells or may learn that information], and transmitting UE information to the secondary BS over a communication interface via the connection port [Section 6.1.1, The MgNB controls the selection of SgNB and the setup of the dual connectivity feature via the Xn interface.; MgNB, SgNB: DL data forwarding in Figure 6.1.2-1]; transmitting a BS selection message to the UE via the transceiver to make the UE establish a connection with the secondary BS according to the BS selection message [Section 6.3.2.1, RRC Connection Reconfiguration takes place with the UE establishing the necessary NG -RAN resources related to the QoS Rules for the PDU Session request. The Secondary NG-RAN node Addition procedure is performed]; and transmitting the BS selection message to the AMF [Section 6.2.2, The UE's RG is set per the S-NSSAI, e.g. decided by the SD part, which is conveyed from the UE to the AMF] via the connection port to make the AMF select a second SMF from the SMFs according to the BS selection message, and to further make the second SMF select a [Section 6.1.1, UPF1 and UPF2 are controlled by SMF1 and SMF2, respectively where SMF1 and SMF2 may coincide... operator configuration of the SMF selection] for establishing a second PDU session with the UE via the secondary BS [Section 6.1.2, PDU Session 2 is established according... provided by the UE...SMF2 selects UPF2, where SMF2 may... second PDU session in the redundant handling; Step 2 in Figure 6.1.2-1 wherein second PDU convey via Sgnb].  However, 3GPP TR 23.725 V16.2.0 fail to disclose what Li discloses a base station comprising a transceiver [Fig 3A, Master base station includes transceiver for communicates with UE]; a connection port [Fig 3A, Master base station includes a port for connecting to core network such AMF], being configured to connect to the core network; and a processor [Par. 0049-0052], electrically connected to the transceiver and the connection port.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a processor for configuring to perform the functions as disclosed by Li into the teaching of 3GPP TR 23.725 V16.2.0.  The motivation would have been to improve quality of signal.
As claim 2, 3GPP TR 23.725 V16.2.0 discloses transmits the BS selection message to the UE and the AMF at the same time [Fig 6.1.2-1, section 6.1.2, then an appropriate indication is sent from RAN for both PDU Sessions via the AMF to the appropriate SMFs].
As claim 4, 3GPP TR 23.725 V16.2.0 discloses the BS selection message comprises a cell identity of the secondary BS [Chapter 6.1.1, based on the identity of the SgNB].

As claim 6, 3GPP TR 23.725 V16.2.0 discloses the UE information comprises at least one of a current state [Chapter 6.16.3, new RRC signaling to keep the UE's NAS aligned with the Notification status in the Core Network], time information [Chapter 8.5, and RAN respectively based on the received time stamp and the local time stamp when receiving the measurement packets] and position information of the UE [Chapter 6.13.2.1, based on the UE location or DNAIs received from an AF].
As claim 7, Li discloses the AMF, the SMFs and the UPFs are respectively executed by one of an entity and a virtual machine (VM) [Par. 0087].
As claim 8, this claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 9, this claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 11, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 12, this claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 14, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.725 V16.2.0 and Li as applied to claims 1 and 8 above, and further in view of Ingale [US 2018/0367990] .
As claim 3, 3GPP TR 23.725 V16.2.0 and Li fail to disclose what Ingale discloses the neighbor BS parameter comprises a cell identity of each of the neighbor BSs [Par. 0070, cell list which includes cell IDs].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for sending a cell list as disclosed by Ingale into the teaching of 3GPP TR 23.725 V16.2.0 and Li.  The motivation would have been to reduce the processing time.
As claim 10, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dao [US 2020/0145876] discloses a method and system for using policy to handle packets.
Timothy [US 2019/0254083] discloses a method and system for selecting network slice, session management and user plane functions.
Hashimoto [US 2020/0084663] discloses a session packet duplication control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414